Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 04/20/22. Claims 1-20 are pending in this application. 

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, and 16-18 are rejected under 35 U.S.C. §103 as being unpatentable over Freeman (US 6489211 B1) and further in view of Kim (KR 20180033877 A).
Regarding claim 1 , Freeman and Kim disclose a semiconductor structure comprising:
a semiconductor layer having a first surface and a second surface opposite the first surface (top and bottom), wherein the semiconductor layer has a device area adjacent to the second surface (110, 111, 400) and, within the device area, a monocrystalline portion 401 and at least one polycrystalline portion 402 extending through the monocrystalline portion (see figs 1-4)from the second surface toward the first surface (see fig 4, where 402 extends through 401); and an active semiconductor device comprising the polycrystalline portion (see claim 1 of freeman).
Kim further discloses a polycrystalline extending through monocrystalline to a buried layer, see 7b-7d of Kim disclosing monocrystalline conversion to polycrystalline to buried n+ layer in 201 (see description of 7, describing the through holes may be filled with polysilicon and heat-treated to be monocrystalline). Kim further discloses wherein the buried layer a same material adjacent to the monocrystalline portion and the at least one polycrystalline portion (see buried layer in 7c is doped semiconductor), and the active semiconductor device comprising the monocrystalline and polycrystalline, see description of 7d, disclosing: the through holes may be filled with polysilicon and heat-treated to be monocrystalline. 
Freeman and Kim are in the same or similar fields of endeavor. It would have been obvious to combine Freeman with Kim. Freeman and Kim may be combined by forming the device of Freeman with the methodology of Kim. One having ordinary skill in the art would be motivated to combine Freeman and Kim in order to form a semiconductor device.

Regarding claim 2, Freeman and Kim disclose the semiconductor structure of claim 1, further comprising trench isolation regions in the semiconductor layer at the second surface 140, wherein the device area extends laterally between the trench isolation regions (see fig 11, where device is formed between trenches), wherein the semiconductor layer is a bulk semiconductor substrate 110 further comprising: an additional monocrystalline portion at the first surface (see multiple 401’s); and a buried polycrystalline portion between the additional monocrystalline portion (see multiple 402’s) and the device area and further extending laterally between the trench isolation regions(see 1010), and
wherein each polycrystalline portion extends through the monocrystalline portion from the second surface to the buried polycrystalline portion (see e ach 402 extends through 401). Freeman further discloses the buried layer comprising a buried polycrystalline portion between the additional monocrystalline portion and the device area and further extending laterally between and contacting the trench isolation and that the polysilicon layer  extending to the buried layer through a trench, see fig 7c.
 Regarding claim 9, Freeman and Kim disclose a semiconductor structure comprising:
a substrate (see fig 1); an insulator layer on the substrate 140; a semiconductor layer having a first surface immediately adjacent to the insulator layer and a second surface opposite the first surface (top/bottom see 110’s  top is adjacent to the bottom of 140); trench isolation regions in the semiconductor layer extending from the second surface to the first surface (see fig 3, disclosing 140), wherein the semiconductor layer has a device area extending laterally between the trench isolation regions (112 is between 140)and, within the device area, a monocrystalline portion 401 and at least one polycrystalline portion 402 extending through the monocrystalline portion from the second surface to the first surface (see fig 4, where 402 extends past 401); and an active semiconductor device comprising the polycrystalline portion (see claim 1).
Kim further discloses an insulator layer 120 and that that polycrystalline/monocrystalline layer 110 polycrystalline portion extending through the monocrystalline portion from the second surface to the insulator layer at the first surface (see 110 extends from top to bottom, see fig 7c).
Freeman and Kim are in the same or similar fields of endeavor. It would have been obvious to combine Freeman with Kim. Freeman and Kim may be combined by forming the device of Freeman with the methodology of Kim. One having ordinary skill in the art would be motivated to combine Freeman and Kim in order to form a semiconductor device.
Regarding claim 16, Freeman and Kim disclose a method comprising: providing a semiconductor layer having a first surface and a second surface opposite the first surface (110 top/bottom), wherein the semiconductor layer initially has a monocrystalline structure (401); processing the semiconductor layer so that, within a device area at the second surface, the semiconductor layer has a monocrystalline portion 402 and at least one polycrystalline portion extending through the monocrystalline portion from the second surface toward the first surface (see fig 4, where 402 extends through 401); and forming an active semiconductor device comprising the polycrystalline portion (see claim 1).
Kim further discloses at least one polycrystalline portion extending through the monocrystalline portion (see fig 7c-7d disclosing monocrystalline/polycrystalline 110 extending to bottom doped layer) from the second surface toward the first surface to a buried layer, wherein the buried layer comprises a same material adjacent to the monocrystalline portion (bottom layer is n+ layer)and the at least one polycrystalline portion; and forming an active semiconductor device comprising the monocrystalline portion and the at least one polycrystalline portion (see fig 7 disclosing a transistor device).
Freeman and Kim are in the same or similar fields of endeavor. It would have been obvious to combine Freeman with Kim. Freeman and Kim may be combined by forming the device of Freeman with the methodology of Kim. One having ordinary skill in the art would be motivated to combine Freeman and Kim in order to form a semiconductor device.

Regarding claim 17, Freeman and Kim disclose the method of claim 16, wherein the semiconductor layer is a bulk semiconductor substrate (see col 1, ln 55-col 2, ln 5 disclosing bulk semiconductor), wherein the method further comprises forming trench isolation regions in the semiconductor layer at the second surface to define the device area(see figs 1-4), and wherein the processing of the semiconductor layer is performed so that a buried polycrystalline portion for the buried layer (Kim discloses that the monocrystalline is formed for the formation of the polycrystalline layer) is formed between an additional monocrystalline portion at the first surface and the device area (see 401, 402) and further between the trench isolation regions such that a first distance between the second surface and bottom surfaces of the trench isolation regions is less than a second distance between the second surface and an interface between the device area and the buried polycrystalline portion (see 402 is formed on top of 401 and are alternately spaced, see fig 4). Kim further discloses a buried polycrystalline portion (110) for the buried layer is formed between an additional monocrystalline portion (polycrystalline is converted from monocrystalline)at the first surface and the device area (see fig 7c disclosing device area).
Freeman and Kim are in the same or similar fields of endeavor. It would have been obvious to combine Freeman with Kim. Freeman and Kim may be combined by forming the device of Freeman with the methodology of Kim. One having ordinary skill in the art would be motivated to combine Freeman and Kim in order to form a semiconductor device.
Regarding claim 18, Freeman and Kim disclose the method of claim 17, wherein the first surface of the semiconductor layer is immediately adjacent to an insulator layer on a substrate (111),
wherein the method further comprises forming trench isolation regions in the semiconductor layer to define the device area see 112/140, wherein the trench isolation regions extend from the second surface to the first surface (see fig 4, where trench extends), and wherein the processing of the semiconductor layer is performed so that the monocrystalline portion and the polycrystalline portion extend from the second surface to the insulator layer at the first surface (see fig 4, where 140 extends upwards). Kim discloses the monocrystalline portion and the at least one polycrystalline portion extend from the second surface to the insulator layer at the first surface (see fig 7c of Kim where 110 extends to gate insulation 120).
Claim rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 10-14, 19 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Freeman and further in view of John (US 9786770 B1) and Kim.
Regarding claim 3, Freeman and Kim disclose the semiconductor structure of claim 1, John further discloses wherein the active semiconductor device comprises a field effect transistor (see col 7, ln 15-20 disclosing FET)comprising, within the device area, at least a channel region and a source/drain region positioned laterally adjacent to the channel.  (see flat layouts fig 8 an adjacent channel region within the device area, and fully encompassing the source/drain region, see 109/117, channel 503).
Freeman and John are in the same or similar fields of endeavor. It would have been obvious to combine Freeman with John. Freeman and John may be combined by forming the device of Freeman with the arrangement of John, One having ordinary skill in the art would be motivated to combine Freeman with John in order to produce transistor devices, in a mixed poly/monocrystalline arrangement, see fig 6, element 601 and 701.
Freeman and Kim are in the same or similar fields of endeavor. It would have been obvious to combine Freeman with Kim. Freeman and Kim may be combined by forming the device of Freeman with the methodology of Kim. One having ordinary skill in the art would be motivated to combine Freeman and Kim in order to form a semiconductor device.
Regarding claim 4, Freeman and John disclose the semiconductor structure of claim 3, wherein the polycrystalline portion partially encompasses the source/drain region and is any of parallel to the channel region and perpendicular to the channel region (see John, fig 7, 701 and 601 and 703). Kim discloses a monocrystalline/polycrystalline portion 110 that encompasses the source/drain (see fig 7 of Kim)
Regarding claim 5, Freeman and John disclose the semiconductor structure of claim 3, wherein the polycrystalline portion fully encompasses the source/drain region (see fig 7 where polycrystalline 703 fully covers). Kim discloses a monocrystalline/polycrystalline portion 110 that encompasses the source/drain (see fig 7 of Kim)
Regarding claim 6, Freeman and Kim disclose the semiconductor structure of claim 1, wherein, within the device area, the semiconductor layer has multiple polycrystalline portions that extend through the monocrystalline portion (see 402 extending through 401), John further discloses wherein the active semiconductor device comprises a field effect transistor comprising, within the device area, alternating channel regions and source/drain regions(see col 7, ln 15-20 disclosing FET), and
wherein each source/drain region that is positioned laterally between two channel regions comprises at least one of the polycrystalline portions. (this office action notes that it would have been obvious to wafer process these devices in an array resulting in such channel  regions repeating in accordance with disclosed device of fig 7.)(see 109 the device area and is any of parallel to an adjacent channel region within the device area (see flat layouts fig 8), perpendicular to an adjacent channel region within the device area, and fully encompassing the source/drain region (see 109/117 is perpendicular to channel 503).
Freeman and John are in the same or similar fields of endeavor. It would have been obvious to combine Freeman with John. Freeman and John may be combined by forming the device of Freeman with the arrangement of John, One having ordinary skill in the art would be motivated to combine Freeman with John in order to produce transistor devices, in a mixed poly/monocrystalline arrangement, see fig 6, element 601 and 701.
Further, Kim discloses the at least one polycrystalline portion comprises multiple polycrystalline portions that extend through the monocrystalline portion (see 110 comprising multiple portions).
Regarding claim 7, Freeman and John disclose the semiconductor structure of claim 6, wherein each of two source/drain regions that are on opposite sides of a channel region comprise a same number of polycrystalline portions that are perpendicular (see john where the channel region 601 is perpendicularly arranged with respect to 303/305) to the channel region and aligned. (this office action notes that it would have been obvious to wafer process these devices in an array resulting in such channel  regions repeating in accordance with disclosed device of fig 7.) further Kim discloses that he source drains are positioned laterally (on either sides of the gate, as shown in fig 7).
Regarding claim 10, Freeman and Kim disclose the semiconductor structure of claim 9, wherein the active semiconductor device comprises a field effect transistor comprising, within the device area, at least a channel  (see col 7, ln 15-20 disclosing FET)comprising, within the device area, at least a channel region and a source/drain region positioned laterally adjacent to the channel region, and wherein the polycrystalline portion is within the source/drain region.  (see flat layouts fig 8 an adjacent channel region within the device area, and fully encompassing the source/drain region, see 109/117, channel 503).
Freeman and John are in the same or similar fields of endeavor. It would have been obvious to combine Freeman with John. Freeman and John may be combined by forming the device of Freeman with the arrangement of John, One having ordinary skill in the art would be motivated to combine Freeman with John in order to produce transistor devices, in a mixed poly/monocrystalline arrangement, see fig 6, element 601 and 701.
Regarding claim 11, Freeman and John disclose the semiconductor structure of claim 10, wherein the polycrystalline portion partially encompasses the source/drain region and is any of parallel to the channel region and perpendicular to the channel region(see John, fig 7, 701 and 601 and 703). Kim further discloses at least one polycrystalline portion comprises a single polycrystalline portion that partially encompasses the source/drain region (see 110, fig 7d)
Regarding claim 12, Freeman and John disclose he semiconductor structure of claim 10, wherein the polycrystalline portion fully encompasses the source/drain region (see john fig 7 703). Kim discloses at least one polycrystalline portion comprise a single polycrystalline portion that fully encompasses the source/drain region (see fig 7c of Kim).
Regarding claim 13, Freeman and Kim disclose the semiconductor structure of claim 9,
wherein, within the device area, the semiconductor layer has multiple polycrystalline portions that extend through the monocrystalline portion (see fig 11, where 402 extends through 401),
wherein the active semiconductor device comprises a field effect transistor comprising(see col 7, ln 15-20 disclosing FET), within the device area, alternating channel regions and source/drain regions, and
wherein each source/drain region that is positioned laterally between two channel regions comprises at least one of the polycrystalline portions(this office action notes that it would have been obvious to wafer process these devices in an array resulting in such channel  regions repeating in accordance with disclosed device of fig 7). Kim further discloses a polycrystalline portion comprises multiple polycrystalline portions (see element 110 comprising multiple sections, see fig 7d).
Freeman and Kim are in the same or similar fields of endeavor. It would have been obvious to combine Freeman with Kim. Freeman and Kim may be combined by forming the device of Freeman with the methodology of Kim. One having ordinary skill in the art would be motivated to combine Freeman and Kim in order to form a semiconductor device.
Freeman and John are in the same or similar fields of endeavor. It would have been obvious to combine Freeman with John. Freeman and John may be combined by forming the device of Freeman with the arrangement of John, One having ordinary skill in the art would be motivated to combine Freeman with John in order to produce transistor devices, in a mixed poly/monocrystalline arrangement, see fig 6, element 601 and 701.
Regarding claim 14, Freeman and John disclose the semiconductor structure of claim 13, wherein each of two source/drain regions that are on opposite sides of a channel region comprise a same number of polycrystalline portions that are perpendicular to the channel region and aligned(this office action notes that it would have been obvious to wafer process these devices in an array resulting in such channel  regions repeating in accordance with disclosed device of fig 7.). Kim further discloses a polycrystalline portion comprises multiple polycrystalline portions (see element 110 comprising multiple sections, see fig 7d).
Regarding claim 19, Freeman and Kim disclose the method of claim 16,John further discloses a field effect transistor (see col 7, ln 15-20 disclosing FET), and wherein the processing of the semiconductor layer and the forming of the active semiconductor device are performed so that the polycrystalline portion extends vertically through a source/drain region (see 109)within the device area and is any of parallel to an adjacent channel region within the device area (see flat layouts fig 8), perpendicular to an adjacent channel region within the device area, and fully encompassing the source/drain region (see 109/117 is perpendicular to channel 503).
Kim further discloses a polycrystalline portion comprises a single polycrystalline portion that extends vertically through a source/drain region (see 110 having source/gate/drain). Freeman and Kim are in the same or similar fields of endeavor. It would have been obvious to combine Freeman with Kim. Freeman and Kim may be combined by forming the device of Freeman with the methodology of Kim. One having ordinary skill in the art would be motivated to combine Freeman and Kim in order to form a semiconductor device.
Freeman and John are in the same or similar fields of endeavor. It would have been obvious to combine Freeman with John. Freeman and John may be combined by forming the device of Freeman with the arrangement of John, One having ordinary skill in the art would be motivated to combine Freeman with John in order to produce transistor devices, in a mixed poly/monocrystalline arrangement, see fig 6, element 601 and 701.
Regarding claim 20, Freeman and Kim disclose the method of claim 16, and John discloses wherein the forming of the active semiconductor device comprises forming a field effect transistor(see col 7, ln 15-20 disclosing FET), and wherein the processing of the semiconductor layer and the forming of the active semiconductor device are performed so that: the semiconductor layer has multiple polycrystalline portions that extend through the monocrystalline portion within the device area (see fig 7, where 701 extends though 703), and further discloses the field effect transistor comprises alternating channel regions and source/drain regions within the device area, and each source/drain region positioned laterally between two channel regions comprises at least one of the polycrystalline portions (this office action notes that it would have been obvious to wafer process these devices in an array resulting in such channel  regions repeating in accordance with disclosed device of fig 7.)
Freeman and John are in the same or similar fields of endeavor. It would have been obvious to combine Freeman with John. Freeman and John may be combined by forming the device of Freeman with the arrangement of John, One having ordinary skill in the art would be motivated to combine Freeman with John in order to produce transistor devices, in a mixed poly/monocrystalline arrangement, see fig 6, element 601 and 701.
Kim further discloses a polycrystalline portion comprises multiple polycrystalline portions that extend vertically through a source/drain region (see 110 having source/gate/drain). Freeman and Kim are in the same or similar fields of endeavor. It would have been obvious to combine Freeman with Kim. Freeman and Kim may be combined by forming the device of Freeman with the methodology of Kim. One having ordinary skill in the art would be motivated to combine Freeman and Kim in order to form a semiconductor device.

Allowable Subject Matter
Regarding claim 8 and 15  recite allowable subject matter. The cited art do not disclose a multiple monocrystalline portion and single polycrystalline portion with a square zig- zag pattern extending across a full width of the device area.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813